 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 J. BARRETT MARUM, Cal. Bar No. 228628
   MATT KLINGER, Cal. Bar No. 307362
 4 GIANNA SEGRETTI, Cal. Bar No. 323645
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile: 415.434.3947
   Email:        okatz@sheppardmullin.com
 7               bmarum@sheppardmullin.com
                 mklinger@sheppardmullin.com
 8               gsegretti@sheppardmullin.com
 9 Proposed Counsel for Debtors
10
                                  UNITED STATES BANKRUPTCY COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13
     In re                                               Case No. 20-30604
14                                                       (Jointly Administered with Case No. 20-
   PROFESSIONAL FINANCIAL                                30579)
15 INVESTORS, INC., a California
   corporation; PROFESSIONAL
16 INVESTORS SECURITY FUND, INC., a                      Chapter 11
   California corporation,
17                                                       DECLARATION OF DAVID ALFARO
                       Debtors.                          IN SUPPORT OF DEBTORS’
18                                                       APPLICATION FOR AN ORDER
                                                         AUTHORIZING THE EMPLOYMENT
19                                                       AND RETENTION OF FTI
                                                         CONSULTING, INC. AS FINANCIAL
20                                                       ADVISORS TO THE DEBTORS
                                                         EFFECTIVE AS OF SEPTEMBER 3,
21                                                       2020.
22                                                       No Hearing Required Unless Requested]
23
24           I, David Alfaro, declare:
25           1.       Except as otherwise indicated herein, the matters set forth in this Declaration
26 are within my personal knowledge or are based upon information provided to me by the
27 Debtors’ employees or advisors. If called upon to testify as a witness, I could and would
28 testify competently thereto.
      SMRH:4834-9925-8060.3
                                                       -1-
Case: 20-30604         Doc# 166-1    Filed: 09/30/20    Entered: 09/30/20 19:17:36     Page73ZL-319169
                                                                                            1
                                              of 31
 1          2.       I submit this Declaration in support of the Debtors’ Application for an Order
 2 Authorizing the Employment and Retention of FTI Consulting, Inc. as Financial Advisors
 3 to the Debtors Effective as of September 3, 2020 (the “Application”) filed concurrently
 4 with this declaration. All capitalized but undefined terms in this declaration shall have the
 5 meaning given to them in the Application.
 6          3.       I serve as a Senior Managing Director at FTI Consulting, Inc. (together with
 7 its wholly owned subsidiaries, agents and independent contractors, “FTI”) and, as such, am
 8 authorized to make this declaration of behalf of FTI.
 9          4.       I co-lead FTI’s Data & Analytics west coast practice, and am a nationally
10 recognized expert in the areas of collecting and analyzing accounting, operational, and
11 human resource information.
12          5.       FTI has a wealth of experience in providing financial advisory services in
13 complex restructurings and reorganizations, including those involving prepetition fraud.
14 FTI enjoys an excellent reputation for services it has rendered in large and complex
15 chapter 11 cases on behalf of debtors and creditors throughout the United States. FTI has
16 expertise in all the aspects of a forensic fraud investigation that are critical to unraveling
17 the illegal acts of the Debtors’ prior management, including performing a corporate bank
18 account review, assessing the validity of purported security interests, and conducting a
19 property cash flow analysis, investor netting analysis, and commingling analysis.
20          6.       FTI understands that the Debtors have retained and may retain additional
21 professionals during the term of FTI’s engagement and agrees to work cooperatively with
22 such professionals to integrate any respective work conducted by the professionals on
23 behalf of the Debtors. FTI is providing distinct and specific forensic analysis and
24 consulting services as set forth in the Application, and such Services are not expected to
25 duplicate those to be provided by any other consultants, legal advisors, or investment
26 bankers.
27          7.       In consideration of the Services to be provided by FTI, subject to this
28 Court’s approval, the applicable provisions of the Bankruptcy Code, the Bankruptcy
     SMRH:4834-9925-8060.3
                                                     -2-
Case: 20-30604        Doc# 166-1   Filed: 09/30/20    Entered: 09/30/20 19:17:36     Page73ZL-319169
                                                                                          2
                                            of 31
 1 Rules, and the Local Rules, and any applicable orders of the Court, the Debtors have
 2 agreed to the following fee structure (the “Fee Structure”) to: (i) compensate FTI for the
 3 Services set forth in this Application on an hourly basis in accordance with FTI’s ordinary
 4 and customary rates in effect on the date such Services are rendered and (ii) reimburse
 5 actual and necessary costs and expenses incurred by FTI in connection with all Services
 6 performed on behalf of the Debtors. The customary hourly rates, subject to periodic
 7 adjustments, charged by FTI professionals anticipated to be assigned to these Bankruptcy
 8 Cases are as follows:
 9          Corporate Finance Rates, if Requested
10                           Billing Category                  Hourly Billing Rate
11        Senior Managing Directors                                $920 to $1,295

12        Directors/Senior Directors/Managing Directors             $690 to $905
13        Consultants/Senior Consultants                            $370 to $660
14        Administrative/Paraprofessionals                          $150 to $280
15          Forensic Investigation – FTI will bill for all staff, except Paraprofessionals at $500
16 per hour. Paraprofessionals will be billed at $150 per hours.
17          FTI eDiscovery – FTI will bill for services per the attached rate sheet (See Exhibit
18 B to the Application).
19          8.       The hourly rates set forth above are FTI’s applicable hourly rates for the
20 work of its professionals and staff members for the engagement set forth in this
21 Application. These hourly rates reflect FTI’s normal and customary billing practices for
22 engagements of this complexity and magnitude.
23          9.       FTI revises its hourly rates periodically. To the extent this engagement
24 requires services of FTI’s international divisions or personnel, their time will be
25 multiplied by FTI’s standard hourly rates applicable for FTI’s international divisions or
26 personnel. Additionally, FTI may use employees from its U.S. subsidiary affiliates,
27 depending on the Debtors’ needs. To the extent FTI uses employees of its U.S. subsidiary
28
     SMRH:4834-9925-8060.3
                                                      -3-
Case: 20-30604        Doc# 166-1    Filed: 09/30/20    Entered: 09/30/20 19:17:36    Page73ZL-319169
                                                                                          3
                                             of 31
 1 affiliates during this engagement, FTI will charge standard U.S. hourly rates for each such
 2 employee.
 3          10.      In addition, FTI will invoice the Debtors for its reasonable and direct out-
 4 of-pocket expenses charged during these Bankruptcy Cases, which include, among other
 5 things, telephone and other charges, mail and express mail charges, travel expenses, and
 6 expenses for meals.
 7          11.      The Fee Structure summarized in this declaration is consistent with FTI’s
 8 normal and customary billing practices for comparably-sized and complex chapter 11
 9 cases and transactions, both in and out of court, involving the services to be provided in
10 connection with chapter 11 cases. Moreover, the Fee Structure is consistent with and
11 typical of arrangements entered into by FTI and other financial advisory and consulting
12 firms in connection with the rendering of comparable services to clients such as the
13 Debtors. FTI believes that the Fee Structure is both reasonable and on market terms.
14          12.      FTI has not and will not share or agree to share any of compensation paid or
15 to be paid by the Debtors, other than as permitted by section 504 of the Bankruptcy Code.
16 No promises have been made by FTI as to compensation in connection with the
17 Bankruptcy Cases.
18          13.      As of the filing date, FTI has not performed any services for the Debtors or
19 owed any amounts.
20          14.      FTI (i) has no connection with the Debtors, its creditors or other parties in
21 interest in the Bankruptcy Cases, (ii) does not hold any interest adverse to the Debtors’
22 estates; and (iii) believes it is a “disinterested person” as defined within section 101(14)
23 of the Bankruptcy Code. See Schedule A and Schedule B attached to this declaration for
24 a complete list of the parties searched.
25          15.      FTI will conduct an ongoing review of its files to ensure that no conflicts or
26 other disqualifying circumstances exist or arise. If any new material facts or relationships
27 are discovered or arise, FTI will supplement its disclosures to the Court.
28
     SMRH:4834-9925-8060.3
                                                      -4-
Case: 20-30604        Doc# 166-1    Filed: 09/30/20    Entered: 09/30/20 19:17:36     Page73ZL-319169
                                                                                           4
                                             of 31
 1          I declare under penalty of perjury under the laws of the United States of America
                                                                              50 California
 2 that the foregoing is true and correct. Executed on September 30, 2020, at ________,
    Street, Suite
 3 _________.           1900, San Francisco, CA 94111

 4
                                                                    David Alfaro
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SMRH:4834-9925-8060.3
                                                      -5-
Case: 20-30604        Doc# 166-1    Filed: 09/30/20     Entered: 09/30/20 19:17:36   Page73ZL-319169
                                                                                          5
                                             of 31
 1                                          SCHEDULE A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SMRH:4834-9925-8060.3
                                                     -1-
Case: 20-30604        Doc# 166-1   Filed: 09/30/20    Entered: 09/30/20 19:17:36   Page73ZL-319169
                                                                                        6
                                            of 31
                                      Schedule A
                            SCHEDULE OF INTERESTED PARTIES

Debtors
Professional Financial Investors, Inc.
Professional Investors Security Fund, Inc.

Officers and Directors (former and current)
Ken Casey
Michael Hogan

Creditors
350 Ignacio Condominium
ABC Trust
Alan Abendschein
Jacques Achsen
Erin Ackenheil
Dr. James Adams
James R. Adams
Val Addams
Frank Adel
Dianne Adel
Hal Adler
Mikhela Ahl
Susan Aiken
Sue Aiken
Ramin Akhbari
Alan W. Ziff Revocable Intervivos Trust
Charlene Albanese
Betsy Alberty
Colleen Alexander
Randall Alifano
John Alilovich
Giorgio Allegro
Glenn Allen
Andrew Alpine
Roger Alstad
Deborah Alstad
John Althuizen
Kathy Altman
Robin Altman
Madeleine Altmann
Anne Ambuehl
Farroukh Amini
Fred Amini
Zibandeh Amini
Amini LLC
Ingrid Ammondson
Annette Amorello
Margot Anand
Jeffry Anderson
Kurt Anderson
Sharon Anderson
Barry Anello
Birgess Angelus
Paule-Dominique Anneheim
Kuno Anselm
Gregory Anton
Nasus Aransu
Akram Arastehjoo
Gavin Archbald
Ana Maria Ardon


Case: 20-30604            Doc# 166-1          Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 7
                                                       of 31
                                     Schedule A
                           SCHEDULE OF INTERESTED PARTIES

Armanino LLP
Nakota Ashtarte
Catia Asirelli
Susan August
Avilas
Anand Ayyar
Nathalie Babazadeh
Paul Babbitt
Karen Bagatelos
Michael Bagatelos
Peter Bagatelos
Robert Bailey
Eizabeth Baker
Banner Bank
Peter Banning
Naomi Baran
Betty Barber
Jill Barker
Elizabeth Barnet
Luna Baron
Laura Barry
Marcy Baskin
Pamela Bates
Markus Baue
Shirley Bauer
Joseph Bauer
Bay Cities Refuse Service, Inc.
Bay Counties Pest Control, Inc.
Kate Bayer
Eli Jaxon Bear
Colin Beatty
Adina Ariana Beaumont
Francesca Becker
John Becker
Frances Becker
Lynn Beckerman
Jeramy Bede
Katherine Bedeian
John Behrens
Ronald Beickert
Theresa Beldon
Gary Bell
Richard Bell
Taressa Bell
Abby Bell
Jane Bell
Carol Bella
David Bellecci
Carl Belline
Beatrice Benjamin
Beverly Vistara Benoit
Tina Benson
Bobbi Berens
Gary Berger
Robert Berling
Ryan Berling
Martin Bernbaum
Joshua Berns
Cris Berns


Case: 20-30604            Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 8
                                                of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Bernard John Bersamina
Jean Berwick
Jean Claude Besharat-Zadeh
Anne Marie Besharat-Zadeh
Rebecca Bess
Ginette Besso-Pianetto
Harry Best
Claudia Betz-Haubold
Bidaurreta Landscape
Laurie E. Bishop
Wanda Bishop
Henry Black
Shane Black
Eliott Blackman
Beverly Blackman
Jason Blackman
Alan Blavins
Zoey Bloom
Rufus Blunk
Felix Rodriguez Bojorquez
Janet BONVALLET
Linda Booth
Laurelyn Borst
Kiah Bosy
Richard Bouck
Margaret Bourne
Stephen Bowers
Faith Boyarin
Jo Ellen Bradley
David Brady
Eric Brand
Mario Bravo
Jean Brenda Abisalih
David Broadbent
Dax Brooks
Diane Brown
Hilary Brown
Jerald Barry Brown
Liza Brown
Susan Brubaker
Kelli Buck
Jeanne Buckens
Michael Buckley
Kevin Buckley
Frank Buffum
Gail Bunge
Lisa Burke
Jacqueline Burns
James Burns
Vicki Burns
Yueli Burns
Bye Family Trust
Jeanne Byrne
Margaret Caffery
Cheryl Cahn
Donna Cales
California Department of Tax and Fee Administration
California Foliage Company
Michelle Callaghan


Case: 20-30604           Doc# 166-1          Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 9
                                                      of 31
                                       Schedule A
                             SCHEDULE OF INTERESTED PARTIES

Shela Camenisch
Christine Campbell
Jaime Campbell
Leslie Campbell
Michele Campbell
Campbell
Shannon Cantrell
Lenore Cantrell
Jon Caredis
Dennis Carmona
Erin Carney
Elise Carroll
Jon Carroll
Lorraine Carroll
Karen Carson
Chris Cashman
Irma Castillo
Martha Cate
Conroy Cavanna
Pamella Cavanna
Matthew Cavanna
Craig Cerney
Rebecca Cernich
Jacqueline Chan
CARRIE CHASE
Regina Chase
Stuart Chase
Chase Bank
Kenneth Chasser
Bharat Chatkara
Nathaniel Chavin
Sabrina Chaw
David Chen
Anya Cheng
Fu-Tung Cheng
Kim Chernin, Ph.D
Elaine Chernoff
Thomas Chesus
Chiropractic Healing Arts
Janardhan Chodagam
Nalini Chodagam
Sergio Meza Chopin
Tia Christina
Jeffrey Chubak
Farid Cinemaie
City of Novato
Teresa Ann Clark
Stephen Clark
Paul Clark
John Clarke
Cynthia Clarkson
Karen Clinton
Virginie Cochard
Alexandra Cock
Alicea Cock-Esteb
James Cogan
Andra Cohn
Susan Cole
Gary Cole


Case: 20-30604              Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 10
                                                  of 31
                                  Schedule A
                        SCHEDULE OF INTERESTED PARTIES

Richard Cole
Gina Scagliola Collier
Edward Collins
Cynthia Colzani
Comcast
Joann Conant
Lucile Condrill
Susan Connick
Laura Coogan
Andrew Howard Cook
Alix Cooley Cooley
John Cooley, III
Douglas Cooper
Susan Cooper
Robert Cordova
Calftech Corporation
Olivia Corson
Virginia Corzine
Stanley Corzine
Marguerite Courtney
Meg Courtney
Tim Cowman
Daniel Cowman
Frank Crawford
Frances Crosse
Crown & Shield Exterminators
Francisco Cruz
Liping Cui
Doreen Cumberford
Francis Curran
Kathleen Curry
Madeleine Curtis
Eva Maria Czubak
Rodney D. Sharp
Lynne Daniels
Richard Danon
Vincent D'Arco
Lauren Ann Darges
Marie Jose Dauphin
Robin David
Debra Dawson
John Day
Mariah Morelli Day
Marie-Charlotte de Bellefroid
Camille de Mondesir
Lisa de Mondesir
Dale Dean
Sharon Dean
Margaret Deane
Ramon DeAngelo
Joshua Deitch
Teresa Del Giomo
Jia Deng
Penny Denney
Tagra Shanoff Dent
Department of Housing and Urban Development
Joann DePetro
Nancie Deross
Robert DeRoss


Case: 20-30604        Doc# 166-1         Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 11
                                                  of 31
                                 Schedule A
                       SCHEDULE OF INTERESTED PARTIES

Donna DeRoss
Doris DeRoss
Rovert Deross
Robert DeRoss, Jr.
Donna D'Eufemia
Gail Deutsch
Nandi Devam
Nancy Dew
Martin Diamond
Jan Dickinson Wood
Calvin E. Dickson
Artemis Dimartino
Eileen Dingle
Eileen Dingle
Janet DiPaolo
Robert Diskint
Roger DiVirgilio
Lindsay Divirgilio
Dan Dodt
Christian Doering
Arnold Bruce Doll
Dominguez
Julianne Donahue
Larry Donegan
Giovanni Donovan
Roger Douglas
William Doyle Jr
Jeanette Drew
Jill Du
Kevin Duarte
Marcy Dubova
James Dukes
Brenda Dukes
Robert Dukes
Linda Dukes
James Dumars
Marilyn Dunham
Peter Duran
Robin Durrie
Mary Durst
Tracy Eannetta
Julia Earl
Robert Earle
Alicea Easthope-Frazer
George Ebey
Shanna Edelson-Rader
EIS Consulting Group, Inc.
Eatough Ellen
Michele Elliott
Elmore
Hilary Emer
Employment Development Department
Mark Eppard
Elliot Erdman
Guy Erdman
Judith Erdman
Jody Erdman
Eric Sternberger, Esq.
Stanford Espedal Jr.


Case: 20-30604       Doc# 166-1     Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 12
                                             of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Mary Jean Espulgar-Rowe
Estate of Julie Holmes
Richard Esteb
Dana Ewell
Harold Ewing
Barry Fadem
Barry Fadem
Ruth Falk
Andrea Faraday
Debora Farber
Charles Farrell
John Feld
Clifford Robin Fenton
Amy Ferber
Jessica Ferrar
David Fersten
Patricia Fields
Sandy Fields
Patricia Fields
John D. Fiero
Kirsten Findlay
Ellen Fineberg
First Foundation Bank
Gary Fisher
Fishman Supply Company
Denis Fitts
Sally Fitts
Davida Flattery
David Flattery
Glenn Fleisch
Mark Fleischman
Arnold Fleming
Natalie Foote
William Ford
Daniel Forer
Scott Forer
Liana Forest
Roy Forest
Hal Forman
Franchise Tax Board
Carl Franklin
Franzi Construction and Demolition
Kevin Fraser
Andrea Frederickson
Sue Freeman
Michael French
Jacqueline French
Mark French
Aaron Friedman
Robert Friedman
Judith Friedman
Elmo Froemke, III
Carmen Froemke, III
Birgess Fuquay
Pamela Gaffney
Solana Galen
Barbara Galyen
Angelica Garcia
Jessica Garcia


Case: 20-30604          Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 13
                                              of 31
                                     Schedule A
                           SCHEDULE OF INTERESTED PARTIES

Eugene Gebow
Christine Geiger
Joyce Gertler
Richard Gervais
Anne Getz
C. Peter Gibb
Wendy Gibb
Gibbs Law Group LLP
Robin Gifford
Alan Gikkas
Jill Gilbert
Catherine Gilbert
Gayla Gilbert
Andrew Gillihan
Nancy Gimblin
Theodore Gizewski
Daniel Glassoff
Pamela Glassoff
Thaddeus Golas
Jesenia Gold
Jodi Gold
Avrum Goldberg
Samuel Goldberger
Elizabeth Goldblatt
Golden Gate Center for Spiritual Living
Golden Gate CSL
Golden Gate Investigations
Tamara Goldman
Judith Goldman
Ursula Goldstone
Cheryl Goodman
Janet Goodman
Gordon Cato Landscape
Laura Gouldthorpe
John Gouldthorpe
Deborah Graham
Mary Ann Granieri
Debra I. Grassgreen
Elizabeth Greason
Dennis Green
David Green
Mary Green
Green
Barry Greenberg
Gisela Greene
Anne Greenfield
Judith Greenleaf
Beth Greer
Dr. Ted Greidanus
August Greidanus
Anna Greidanus
Paul Greidanus
Eric Greidanus
Anna Greidanus
Cyrus Peter Greidanus
Elijah Charles Greidanus
Eric Greidanus
Samuel Greidanus
Sophia Elizabeth Greidanus


Case: 20-30604           Doc# 166-1       Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 14
                                                   of 31
                                   Schedule A
                         SCHEDULE OF INTERESTED PARTIES

Susan Grooms
Stephen Gross
Raymond Grott
Dennis Grover
Gilles Guerin
Poonam Gujral
Rama Gulati
Rae Ann Gustafson
Kaye Guthrie
Donald Guthrie
Frank Gyorgi
Alexandra Habonda
Tonia Hafter
Spencer Hahn
Kathleen Hallin
Steven Halpern
Kenneth Halpern
Kristin Hamilton
Violet Hanada
Eleanor Hanauer
Carl Hangee-Bauer
John Hanks
Rachel Hannah
Zoe Hansen
Sharon Hansen
Leslie Harari
Carole Harbard
Zoanne Harris
Samuel Harris
Tammra Harrison
Rebecca Hartley
John A. Hartog
Harvard College
Deborah Harvey
Thia Haselton
Susanne Hays
HD Supply Facilities Maintenance
Kathleen Hearn
Inessa Hearsey
Charles Hearsey
Sylvia Palugyai Heber De Lazar
Harald Heede
Fredrick Heiman
Judith Helfand
Jayme Kate Heller
Ronald Helling
Mary Helm
Dorothy Helm
Catherine Henderson
June Hengst
Heritage Bank of Commerce
Freddy Hernandez
Leah C. Herras
Marcos Herrera
Edwin Herzog
Rod Heschong
Hilcias Painting, Inc.
Robert Hill
Sam Hilt


Case: 20-30604          Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 15
                                              of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Pamela Hilt
Robert Hines
Shin Jng Ho
Shin-Jung Ho
Joshua Hobbs
Miles Hobbs
Steven Hoffman
Steven D. Hoffman
Michael Hogan
John Hogan III
Michele Hogan III
Hoggan Family Trust
Robert Holtz
Home Depot Credit Service
Home Improvement
Colin Honess
Heaven Hope
William Horwitz
Connie Hoshor
Peter Howard
Susan Howard
Susan Mayginnes Howard
Elizabeth Huchberger
Connie Huckaba
William Hughes, Jr.
Ian Hutagalung
Pennie Hutt
Marta Hutz
Susan Hyde
Ingrid Iacovetto
Victoria Iacovetto
Victoria Iacovetto
Ignacio Hills Association
Mark Illeman
Henri Illien
Liusa Martina Inca
Liusa Martina Inca
Ariel Indenbaum
Arthur Indenbaum
Judith Ingala
Debbie Ingle
Inland Business Machines, Inc.
Internal Revenue Service
Saul Isler
Adrian Issac
IT 1 Source LLC
Momoko Ito
Sunny Jackson
Ellen Jackson
Eli Jackson
Erica Jacobs
James Jacobs
Chris Jacobsen
Jerelyn Jacobson
Laurie Jacobson
Glenn James
Elizabeth Jameson
Edl Stein Janice
Mimi Janislawski


Case: 20-30604          Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 16
                                              of 31
                                     Schedule A
                           SCHEDULE OF INTERESTED PARTIES

Peter January
Milia Jarjoura
Semaan Jarjoura
Gabriel Javier
Juliana Javier
Aurther Javier
Javier Family Trust 2006
Joel Javish
Eli Jaxon-Bear
Fern Jeffcoat
Paul Jeffcoat
Fern Jeffcoat
Hong Jin
Zhong Jin
Larry Johnsen
Aaron Johnson
Charlene Johnson
Maya Johnson
Rita Johnson
Giti Jomehri
Spencer Jones
Traute Jones
Mary Jordan
Jai Josefs
Maitri Joy
Kathleen Joy
TASHI JUCHUNGTSANG
Anodea Judith
Frances Kalfus
Raymond Kaliski
Aaron Kamins
Sara Kamins
Paul Kandel
Janice Kaplan
Susanne Karch
John Karr
RHONDA H. KARSCH
Ken Kaufman
Andrew Kaus
Bradley Kaus
Jeff Kaus
Teresa Keith
Elizabeth Kelley
Susan Kelley
Bennett Kemp
Dasan Kennedy-Smith
James Kerr
Kesten
Carol Keys
Susan Keyte
Parmatma Khalsa
Elizabeth Kilner
Chul Kim
PAUL KIMMEL
Eva King
Ann King King
Karin Kinsey
Kenneth Kirschenbaum
Perry Kirshenblatt


Case: 20-30604        Doc# 166-1      Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 17
                                               of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Michele Anne Kittenger
Mel Kiyama
Barbara Klare
Gary Kleiman
Rebecca Klein
Mindia Klein
Larry Kloenhamer
Marilyn Knecht
Stephen Knecht
Nicole Knowlton
Deborah Knutson
Paula Koepke
Robin Kohn
Denise Kokinis
Denise Kokinis-Greenberg
Kay Komoroske
Tatjana Kopp
Hannah Kopp-Yates
Gera Korte
Laura Kradjan-Cronin
Victoria Kramer
Moses Kravitz
Morgan Krizan
Gail Krowech
Sandra Kruse
Kristine Kuebler
Bruce Kunkel
Melissa Kzaz
Labor Commissioner, State of California
Kathleen Lai
Mellisa Lai
Shui Ping Lai
Linda Lam
Richard Landry
Frank Lange
Susan Lantis
Michael Lapidus
Zena Lapidus
Marcia Larkin
Paul Larkin
Lee Larson
Carol LaRusso
Thomas LaRusso
Michael Laskoe
Philip Lastreto
Juleen Latvala
Rain Laudisio
Marie Lavin
Patricia Leah Lazar
Sylvia Lazar
Maia Lazar
John Lazzaretto
Leah Lazzarini
Leadership Pathways
Michael Leary
Alan Lee
Wing Lee
Vicki Leeds
Vincent Lee-Shue


Case: 20-30604          Doc# 166-1        Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 18
                                                   of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Leonard Leinow
Melinda Leithold
Richard Leivenberg
Lynn Leonardi
Julia Leonardi-Holzapfel
Joan Leopold
Frances Lerner
Judith Less
Matthew Letson
Adam Levin
William Levine
Zoe Clair Levine
Carole Levine
Carol Levow
Premsiri Lewin
Christopher Lewis
Yayoi Nagano Lewis
Lewis Maldonado US EPA
Miriam Lichtenstein
Ana Linder
Georgia Linzmeyer
Shuyu Liu
Gottfried Liu
Alfred Lizak
Kerry Loeb
Jennifer Lolley
Marie Lomonaco
Trudie London
Jilda Loomis
LoopNet
Kevin Loughman
LTS of Marin
Michael Luchino
Lila Luk
Lynn Lumiere-Wins
Janet Lurie
Jane Lurie
David Lustig
Jason Lustig
Kaylin Lustig
Patricia H. Lyon
Angela Macon-Barker
Sriharshavardhan Madatanapalli
Sylvia Maendl
Michael Maendl
Dipti Magera Anderson
Victoria Maguire
Karen Maher
Marianne Mahoney
Dr. Richard Mahrer
Muriel Mahrer
Cindy Mahrer
Douglas Mahrer
Greg Mahrer
Randy Mahrer
Richard Mahrer
Linda Maio
Derek Maldonado
Liza Maldonado


Case: 20-30604          Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 19
                                              of 31
                                 Schedule A
                       SCHEDULE OF INTERESTED PARTIES

Giovanna Malhotra
Kim Manchester
Marie Mannschatz
Nancy Mapes
Marc Elias Maintenance
Douglas Markey
Naomi Marks
Linda Marquez
Ilona Marshall
Rita Martin
Simone Martin
Joanna Martinelli
Abel Martinez
Loic Massias
Mata
Matrix HG, Inc.
Phyllis Matyi
Ingrid Maurer
Corey Tobia Maxon
Thomas Maxon
Zoe Maxon
Cynthia Maxon
James May
Jay Mayer
John Mayginnes
Walter Mazar
Vivian Mazar
Robin McBlaine
MCC Building Maintenance, LLC
Francesca McCartney
Mary Beth McClure
Clinton McDuffie
Dale McElroy
William McGee
Michaela McGivern
Sasha McInnis
Robert McInnis
Mike McInnis
Nicholas McInnis
Donna McLaughlin
Richard McLeod
Virginia McLeod
Edward McManus
susan McNeil
Linda McNulty
Joan McPhaul
Maureen McVerry
Roger Meadows
Senya Means
Salvador Melgoza
Melgoza
Charlotte Meloney
Christopher Meloney
Shane Memisevic
Manuel Mendoza
Alexander Meredith
Meridian Commercial
Keith Merron
Jennifer Messina


Case: 20-30604       Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 20
                                           of 31
                                   Schedule A
                         SCHEDULE OF INTERESTED PARTIES

James Metcalfe
Robert Meyer
Mary Michaels
Christiane Michaels
Craig Michel
Patrciica Michel
Craig Michel
Jocelyn Miguel
Andrew Milberg
Victoria Fitts Milgrim
Catherine Millar
Katleen Giurlani Miller
Claudia Miller
Judith Miller
Prudence Miller
Daniel Miller
Dennis Miller
Jahn Miller
Sequoia Miller
Roger Miller
Chris Miller
Jamie Millican
Susannah Mills
Patricia Minolli
Norman Minta
Dena Mitchel
Pamela Mitchel
Sasa Mlakar
Adil Modan
Mary Moehle
Samuel Mohr
Robert Molino
Maria Molino
Molino Family Trust 2014
Roberta Mollot
Heather Moltz
Inge Monteith
Benjamin Moore
Bruce Moore
Samuel Moore
Elizabeth Moore
Juan Mora
Moreno’s Cleaning Services
Lee Morgan
Ronald Morgan
Deborah Morris
Nancy Morris
Nancy A. Morris
Jaye Allison Moscariello
Breanna Moskovitz
Harvey Moskovitz
Jason Moskovitz
Kathleen Mulcahy
Kathlyn Mulcahy-Morgan
Albert Munich Jr.
Suki Munsell
Russell Munsell
Suki Munsell
Louise Murphy


Case: 20-30604         Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 21
                                             of 31
                                     Schedule A
                           SCHEDULE OF INTERESTED PARTIES

Edward Murrell Jr.
Barbara Musser
Teresa Muzick
Margaret Myers
John Nadler
Gary Nadler
Yayoii Nagano
Vivianne Nantel
Nardell Chitsaz & Associates LLP
Phyllis Narum
Kristin Nauth
Bruce Nelson
Barry Nemrow
Nerviani Paving Inc.
Irene Newmark
Helen Newsom
Judithe Nicolai
Linda Nicoletto
Joseph Nicoli
Ian Noah
H. Robert Noble
Marian O'Dowd
Office of Regional Counsel
Office of Regional Counsel, ORC-3
Office of The United States Trustee
Marilyn Oliva
Paho Olive
Linda Olson
OneUnited Bank
Jessica Orchier
Henry Orchier
Orix Real Estate Capital
Orkin Pest Control
Sue Orloff
Ruben Ortiz
William Ortiz
Lois Osborne
Lois Osborne IV
Allen Osborne IV
Bill Robert Ossolinski
Paule Oudet
Sharon Overbey
Rick Pacheco
Pachulski, Stang, Ziehl, and Jones
Pacific Western Bank
Stephen Page
Firooz Palizi
Maryam Palizi
Lynsey Palmer
John Palmer
Dominique Pandelle
Sandhya Pandey
Puru Pandey
Liana Paolella
Marie Pardi
Daniel Pardi
Gillian Parker
Virginia Pascoe
Mara Passetti


Case: 20-30604           Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 22
                                               of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Phyllis Pay
PBCC
Paul Pedroni
William Pennington
Kathleen Pepe
Jantje Perry
Dante Perry
Dante Perry Sr.
Karen Petersen
Robert Peterson
Cyle Petrig
Paul Petrig
Jason Pettinato
PG&E
Anne Phan
Sophie Phelps
Gabriel Phillips
Kate Phillips
Miriam Phillips
Sally Phillips
Walter Phillips
Stephanie Phippen
Virginia Pierce
Pini Ace Hardware
Lisa Poksay
Jack Polan
Turner Pope
Poppy Bank
Martin Potrop
Beverly Potrop
Doyle Pratt
Kathryn Preece
Debra Price
Gary Priest
Theresa Prince
Victoria Prince
Tim Pritchard
Public Health Service, U.S. Depart. of Health & Human Services
Celia Puff
Sally Pugh
Susana Pumares
Grace Purusha
David Purviance
Robert Putzi
Iryna Pysareva
David Rabb
Sonia Giguere Rafael
Ragghianti Freitas LLP
Tony Ragona
Robert Ramos
Jeffrey Ranta
Beth Rasmussen
Bridget Raugh
Paul van Ravenswaay
Real Goods Solar Living Center
Ira Rechtshaffer
Redwood Security Systems, Inc.
Gwyn Reed
Mildred Reff


Case: 20-30604          Doc# 166-1          Filed: 09/30/20      Entered: 09/30/20 19:17:36   Page 23
                                                     of 31
                                       Schedule A
                             SCHEDULE OF INTERESTED PARTIES

Priscilla Regalado
Donald Regner
Theodore Reich
Sharon Reif
Cheryl Reinhardt
Elke Reinhardt
Morgan Reiter
Thomas Revelle
Katherine Revoir
Jeremy Reynard
Julie Reynolds
Teresa Marie Ribeiro
Judith Rich
Richard Clark Trust (Cole)
Maribeth Riday
Dean Rienecker
Bruce Riezenman
Arthur Riggs
Joseph Rizzo
Mark Rizzo
John Robbins
May Roberts
David Robinson
Michael Roche
Terry Rochester
Dennis Rodebaugh
Neal Rogin
Anne Rohrbach
Manuel Romero
Jarek Romero
Sally Rondio
Shady Rose
Maria Rosenthal
Peter Ross
Bonna Ross
Sheila Ross
David Ross
Janet Rostad
Joel Rovins
Barbara Rozen
Constance Ruane
Joel Rubenzahl
Michael Ruddell
Janna Rudolph
Thomas Rumsey
Edward Russell
Barbara Ryan
Clyde Sada
Sage Financial Renewal
Patricia Salas
Lori Saltzman
Anna Salvador
Amrit Samraht
Kathleen Samson
Stephanie Sanders
Katharina Sandizell
Susan Sandson
Susan Sanford
Ann Marie Santana


Case: 20-30604           Doc# 166-1     Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 24
                                                 of 31
                                       Schedule A
                             SCHEDULE OF INTERESTED PARTIES

Rich Santoro
Richard Santoro
James Scagliola
Angela Scagliola
Shelley Scammell
Margid Schaefer-Sharp
John Schaeffer
Margid Schafer-Sharp
Michael Schapiro
John Schaumleffel
Diane Schaumleffel
Robin Schild
Renee Schley-May
Janet Schlitt
Cheryl Scholar
Dorothy Scholar
Ed Schollenberg
Michael Schrag
Linda Schuller
Linda Schulz
Quinn Schumaker
Claudia Schwalm
Harvey Schwartz
Kerry Schwartz
Jim Sciaroni
Caitanya Scott
John Seago
Second Nature Interior Plant Co.
Secretary of State, State of California
Secretary of the Treasury
Hortensia Bertha Segovia Montoya
Amber Seitz
William Sellin
Dev Sellin
Sellin Family Trust
Bahira Sells
Daniel Wayne Sermon
Taylor Sermon
Philip Servedio
Masumeh Sharifi
Leila Sharifi
Masumehl Sharifi
Rodney Sharp
Jannell Shaw
Carlos Shelton
Dominique Shelton
Mary Shelton
Tina Shelton
Devaed Sherman
Pema Sherpa
Linda Sherwood
Wen Shi
Steven Showen
Vicki Lee Shue
Richard Lee Shue
Matthew Shutman
Ivory Sidell
Scott L. Silver
Silver Law Group


Case: 20-30604             Doc# 166-1     Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 25
                                                   of 31
                                     Schedule A
                           SCHEDULE OF INTERESTED PARTIES

Beverly Silverman
Kenneth Silverman
Curtis Silvershield
Mario Silvestri
Carolyn Silvestri
Marisa Silvestri
Carolyn Silvestri
Noreen Simko
Ningay Sing
Elisa Skarveland
John Skinner
Nick Slater
Zachary Slater
Timothy Slaughter
Small/Walraven, LLC
Barbara Smith
Jeffrey Smith
Laurene Smith
Lynne Smith
Mary Jane Soares
Social Security Administration
Diane Soffer
Nadine Soffer
Karen Solomon
Demian Solomon
Michael Sommer
Patricia Sommers
Elizabeth Sosnick
Joseph Spair
Catherine Spanger
Robin Sparks
Steven Speelmon
Lauren Spelman
Jeanne Spenard
Raleigh Spiger
Mike Spitzer
Susan Springer
Wanda Stafford
Stanley Convergent Security Solutions, Inc.
Sirra Starre
Grace Stella
Lawrence Stentzel IV
Steven Stept
Geri Stern
Eric Sternberger
Mark Sterns
Kitt Stevens
Kitt Stevens
Ardath Steves
Harold Stone
Sidra Stone
Shannon Strange
Jerry Stuart
Fiona Sullivan
Nicole Sumner
Oliver Suzor
Violet Swanson
Cynthia Sweet
Ken Swinarski


Case: 20-30604           Doc# 166-1           Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 26
                                                       of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Robert Switzer
Robert Switzer
Toby Symington
Terrianne Tafreshi
Jeffrey Taggart
Jeff Taggart
French Lyon Tang
Giovanna Taormina
Davida Taurek
Kamura Taylor
Uta Taylor
William Taylor
William R. Taylor
Suzanne Teal
Tonya Tecca
Sima Tei
Jill Teitelman
William Tennant
Nadia Terras
The Gangaji Foundation
Judith Thomas
Heather Thornton
Woodson Thornton III
Christina Tillotson
Arthur Tirman
Daniel Tirman
Leonard Tirman
Paul Tison
David Titus
Victoria Titus
Susan Toch
Erika Togashi
Virgilio Tomasi
Barry Toranto
Sigrun Torinus
Township Engineering Inc.
Daryl Tran
Transbay Security Service
Donald Trant
Lisa Travis
Richard Travis
Cristine Traxler
Tri Counties Bank
John Trimble
Douglas Troyer
Kimberly Tubbs
Jack Tuls
Stephen Turer
Ted Turina
Jon Turner
Janice Tweedy
U.S. Department of Labor, Employee Benefits Security Administration
U.S. Dept. of Health & Human Services
U.S. Securities and Exchange Commission
Lydia Uchida-Sakai
Peter Ujlaki
United States Department of Education
United States Department of Veterans Affairs
Universal Site Services


Case: 20-30604          Doc# 166-1          Filed: 09/30/20           Entered: 09/30/20 19:17:36   Page 27
                                                     of 31
                                    Schedule A
                          SCHEDULE OF INTERESTED PARTIES

Elizabeth Ury
US Bank
Andreas Uthoff
Paul Valenti
Scott Valentino
Jane Valerius
Nancy Van Horn
Thomas Vasconcellos
Lauren Vela
Claire Verbinski
Rodney Verner
Diane Vetterlein
Michael Veys
Rose Viggiano
Guia Villanueva
Bruce Vittitow
Hans Paul Vogl
Geeta Vohra
Elyse Vosburg
Matt Vosburg
Karen Vyner-Brooks
Christopher Wakefield
Stephen Wakefield
Nora Wakefield-Clarke
Margaret Wakeley
David Waldman
Trisha Waldron
Leslie Wallach
Warren Construction & Roofing, Inc.
Water One Industries, Inc.
John C. Watkins
Patricia Watkins
Judyth Weaver
Joan Webb
Margaret Weber
Judith Weinberg
Beverly Weinkauf
Thomas Weise
Lewis Weiss
Syd Weiss
Lewis Weiss
Jordan Weitz
David Wertheim
Warren Wertheimer
Steven Wertheimer
John West
Suzanne Whaley
William White
Josie Whitehurst
Johanina Wikoff
Cecilia Wilcoxon
Vicki Wilkerson
Lynne Williams
Joan Willis
Dennis Wills
Susan Wilson
Carol Wilson
Robert Wilson Jr.
Hilary Winslow


Case: 20-30604          Doc# 166-1    Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 28
                                               of 31
                                   Schedule A
                         SCHEDULE OF INTERESTED PARTIES

Rachelle Winterbourne
Patricia Winters
Jeff Witten
Gavin Wittje
Tom Wodetzki
Jill Wolf
Linda Woodard
Judith Woodrow
Howard Woodruff
Jeanne Woods
Signe Yager
Ana Yamashiro
Mary Yannaghas
Andrea Yee
Karyn Young
Gregory Youngblood
Valence Wan Yu Li
Michael Zabelin
Nicholas Zabelin
Nina Zabelin
Peter Zabelin
Gino Zalunardo
Timothy Zalunardo
Paula Zamora
Vera Zaskevich
Dana Zed
Bonnie Zell
Eric Zell
Tracy Zell-Bennett
Charles Zibitt
Alan Ziff
Alison Ziff
Joan Ziff
Sharon Ziff
Eugene Ziff
Zillow Rental Network
Burke Zimmerman




Case: 20-30604          Doc# 166-1   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 29
                                              of 31
  1                                         SCHEDULE B
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      SMRH:4834-9925-8060.3
                                                     -1-
Case: 20-30604        Doc# 166-1   Filed: 09/30/20    Entered: 09/30/20 19:17:36   Page 73ZL-319169
                                                                                        30
                                            of 31
                                        Schedule B
                 SCHEDULE OF INTERESTED PARTIES THAT CURRENTLY EMPLOY
                            OR HAVE FORMERLY EMPLOYED FTI

                                             RELATIONSHIP TO
INTERESTED PARTY OR AFFILIATE                                        CLIENTS AND THEIR AFFILIATES
                                                 DEBTOR
                                                                  Professional Financial Investors, Inc. is a current
  Professional Financial Investors, Inc.          Debtor
                                                                  client and is subject to this retention application.
                                                                   Professional Investors Security Fund, Inc. is a
Professional Investors Security Fund, Inc.        Debtor             current client and is subject to this retention
                                                                                      application.
                                                                Chase Bank is a current client in matters unrelated to
               Chase Bank                         Creditor
                                                                                      the Debtors.
                                                                 Comcast is a current client in matters unrelated to
                Comcast                           Creditor
                                                                                      the Debtors.
                                                                HD Supply Facilities Maintenance is a current client
   HD Supply Facilities Maintenance               Creditor
                                                                         in matters unrelated to the Debtors.
                                                                   Internal Revenue Service is a current client in
        Internal Revenue Service                  Creditor
                                                                           matters unrelated to the Debtors.
                                                                Nardell Chitsaz & Associates LLP is a current client
   Nardell Chitsaz & Associates LLP               Creditor
                                                                         in matters unrelated to the Debtors.
                                                                Pachulski, Stang, Ziehl, and Jones is a current client
   Pachulski, Stang, Ziehl, and Jones             Creditor
                                                                         in matters unrelated to the Debtors.
                                                                PG&E is a current client in matters unrelated to the
                 PG&E                             Creditor
                                                                                        Debtors.
                                                                   U.S. Securities and Exchange Commission is a
U.S. Securities and Exchange Commission           Creditor
                                                                  current client in matters unrelated to the Debtors.
                                                                 US Bank is a current client in matters unrelated to
                US Bank                           Creditor
                                                                                      the Debtors.
                                                                 Pacific Western Bank is a former client of the firm
          Pacific Western Bank                    Creditor
                                                                               (within the last 2 years).
                                                                 Jeffrey Smith is a former client of the firm (within
              Jeffrey Smith                       Creditor
                                                                                    the last 2 years).




  Case: 20-30604              Doc# 166-1     Filed: 09/30/20   Entered: 09/30/20 19:17:36             Page 31
                                                      of 31
